Per Curiam:
: This appeal from the Court of Chancery seeks reversal of a judgment refusing to cancel a deed given by plaintiffs to defendants. The evidence and the Court’s findings are set forth in its opinion reported in — Del.Ch. —, 207 A.2d 597.
Upon the basis of evidence which was principally oral, the Vice Chancellor found that Mr. Nichols was not mentally incapacitated, although his mind was weakened by age and failing health; that there was no unfair practice or imposition sufficient to show any overreaching by defendants; and that the purchase price was not grossly inadequate. After reading the entire record, we find that there is ample evidence to support those findings of fact. See Nardo v. Nardo, Del., 209 A.2d 905. We also find no reversible error in the rulings of law.
*477The Vice Chancellor ordered defendants to pay to plaintiffs the sum of $500 which plaintiffs had permitted to be deducted from the purchase price as a “contribution to expenses of transfer”. No appeal was taken from this ruling, and we therefore express no opinion upon it.
The judgment below must be affirmed.